[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de PLAINTIFF'S MOTION FOR COUNSEL FEES POST JUDGMENT (121)
Each party is currently obligated to pay the attorney for the minors the sum of $1,500 at the rate of $200 monthly commencing August 15, 1999 as ordered on motion #139.
The counsel for the plaintiff seeks an award of $3,805 on the child support arrears and an additional $1,497.16 on the tax arrears, a total of $5,302.16.
The court has the discretion to consider the request, Clementv Clement, 34 Conn. App. 641, 646 citing Kronholm v Kronholm,23 Conn. App. 577, 579 that an award may be made "even in the absence of a finding of contempt".
Another consideration however, is whether the award would undermine the defendant's ability to pay the child support order as well as the award made to the minors' attorney.
The court awards counsel the sum of $4,000. The court ameliorates the effect on the defendant's budget by ordering monthly payments of $100 commencing November 1st, 1999 and increasing to $200 monthly as of April 15, 2000.
HARRIGAN, J. CT Page 14204